DETAILED ACTION
Applicant’s amendment and arguments filed June 17, 2022 is acknowledged.
Applicant’s amendment has overcome the previous rejection under 35 U.S.C 101.
Claims 5, 17, 29, and 37 have been amended.
Claims 1-37 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 10-16, 22-28, and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TR 23.703 v0.5.0 (hereinafter 3GPP) (Non-Patent Literature – “Study on Architecture Enhancements to Support Proximity Services (ProSe)") in view of Cho et al. (hereinafter Cho) (U.S. Patent Application Publication # 2015/0117293 A1).
Regarding claims 1, 13, 25, and 37, 3GPP teaches and discloses a method and apparatus of wireless communication for a first user equipment (UE) (UE-1; figure 6.2.3.2.1-1), comprising: 
determining that an application associated with public safety is initiated; configuring a radio resource control (RRC) protocol layer for device-to-device (D2D) broadcast communication based on initiation of the application associated with public safety (page 24, section 5.7.1, lines 7-8; page 86-87, section 6.2.2.2; page 89, section 6.2.3.1, lines 9-11; Figure 6.2.3.2.1-1; teaches configuring at a first UE, the RRC and NAS for ProSe Direct Discovery when an application in the public safety UE is initiated; page 142, section 6.4.1.3; page 155; section 6.4.5.1-6.4.5.2); 
configuring one or more protocol layers based on configuring the RRC protocol layer, the one or more protocol layers being lower than the RRC protocol layer (Figure 6.2.2.2-4, page 87, steps 6-7; teaches configuring and providing MAC/transmission parameters for establishing the ProSe communication based on configured RRC messages); and 
communicating with at least a second UE (UE-2; figure 6.2.3.2.1-1) based on the one or more protocol layers being configured for the broadcast operation (Figure 6.2.2.2-4, page 87, step 8; page 89, section 6.2.3.1, lines 12-13; Figure 6.2.3.2.1-1; teaches establishing the direct communication/connection and communicating between the first and second UE).
However, 3GPP may not expressly disclose configuring one or more protocol layers for broadcast operation based on configuring the RRC protocol layer for the D2D broadcast communication, the one or more protocol layers being lower than the RRC protocol layer (although 3GPP does teach configuring MAC/transmission parameters for establishing ProSe communication).
Nonetheless, in the same field of endeavor, Cho teaches and suggests configuring one or more protocol layers (MAC and RLC layer) for broadcast operation based on configuring the RRC protocol layer for the D2D broadcast communication, the one or more protocol layers being lower than the RRC protocol layer ([0047]; [0055]; [0060]; teaches configuring a MAC and RLC layer for D2D broadcast configuration based on the configuration of the RRC connection/session; [0031]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate configuring a MAC and RLC layer for D2D broadcast configuration based on the configuration of the RRC connection/session as taught by Cho with the method and apparatus for configuring a UE for ProSe Direct Discovery when an application in the public safety UE is initiated as disclosed by 3GPP for the purpose of establishing a D2D connection in a wireless communication network, as suggested by Cho.

Regarding claims 2, 14, and 26, 3GPP, as modified by Cho, further teaches and discloses configuring a non-access stratum (NAS) protocol layer based on the initiation of the application associated with public safety, wherein the RRC protocol layer is configured for the D2D broadcast communication based on the NAS protocol layer being configured (page 59, section 6.1.6.1, lines 1-13). 

Regarding claims 3, 15, and 27, 3GPP, as modified by Cho, further teaches and discloses setting at least an Internet Protocol (IP) address for the first UE, a priority for the first UE when the first UE belongs to a D2D communication group, or an IP multicast address when the first UE belongs to the D2D communication group (Figure 6.2.3.2.1-1; page 90, section 6.2.3.2.1, lines 1-16; Figure 6.2.6.3.1-1; page 105, section 6.2.6.3.1, lines 1-4). 

Regarding claims 4, 16, and 28, 3GPP, as modified by Cho, further teaches and discloses configuring at least a bearer for the D2D broadcast communication (TFTs) (Figure 6.2.3.4-1; page 91, section 6.2.3.4). 

Regarding claims 10, 22, and 34, 3GPP, as modified by Cho, further teaches and discloses wherein configuring the one or more protocol layers for the broadcast operation based on configuring the RRC protocol layer for the D2D broadcast communication comprises: configuring a medium access control (MAC) layer to generate a MAC control element (CE) comprising at least a group identification (ID) that indicates a D2D communication group to which the first UE belongs, a source ID that indicates an ID associated with the first UE (page 169, line 13-page 170, line 14), a priority of a session, or a time interval for which a lower priority session should not start (page 103, lines 34-38; page 107, lines 23-24; page 172, line 10). 

Regarding claims 11, 23, and 35, 3GPP, as modified by Cho, further teaches and discloses wherein communicating with the at least the second UE based on the one or more protocol layers being configured for the broadcast operation comprises: transmitting, to the at least the second UE, a message including the MAC CE indicating that the first UE will send a transmission (page 87; figure 6.2.2.2-4; message 1; page 86, lines 5-23). 

Regarding claims 12, 24, and 36, 3GPP, as modified by Cho, further teaches and discloses monitoring one or more radio resources for an announcement from the at least the second UE, the second UE belonging to a D2D communication group of interest (page 92, lines 1-12; page 104, lines 22-23). 

Claims 5-9, 17-21, and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TR 23.703 v0.5.0 (hereinafter 3GPP) (Non-Patent Literature – “Study on Architecture Enhancements to Support Proximity Services (ProSe)") in view of Cho et al. (hereinafter Cho) (U.S. Patent Application Publication # 2015/0117293 A1), and further in view of LG Electronics Inc. (hereinafter LG) (Non-Patent Literature – “L2 Protocols for D2D - 3GPP TSG-RAN WG2 #83").
Regarding claims 5, 17, and 29, 3GPP, as modified by Cho, discloses the claimed invention, but may not expressly disclose wherein the one or more protocol layers lower than the RRC protocol layer comprises at least one of a packet data convergence protocol (PDCP) layer, a radio link control (RLC) layer, a medium access control (MAC) layer, or a physical layer.
Nonetheless, in the same field of endeavor, LG further teaches and suggests wherein the one or more protocol layers lower than the RRC protocol layer comprises at least one of a packet data convergence protocol (PDCP) layer, a radio link control (RLC) layer, a medium access control (MAC) layer, or a physical layer (page 1, lines 9-10).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate one or more protocol layers for D2D communication as taught by LG with the method and apparatus as disclosed by 3GPP, as modified by Cho, for the purpose of establishing a device-to-device communication.

Regarding claims 6, 18, and 30, 3GPP, as modified by Cho and LG, discloses the claimed invention, but may not expressly disclose wherein configuring the one or more protocol layers for the broadcast operation based on configuring the RRC protocol layer for the D2D broadcast communication comprises: configuring at least one of the PDCP layer or the RLC layer to operate in a unidirectional mode (U-Mode). 
Nonetheless, LG further teaches and suggests wherein configuring the one or more protocol layers for the broadcast operation based on configuring the RRC protocol layer for the D2D broadcast communication comprises: configuring at least one of the PDCP layer or the RLC layer to operate in a unidirectional mode (U-Mode) (page 1, line 24-page 2, line 7).

Regarding claims 7, 19, and 31, 3GPP, as modified by Cho and LG, further teaches and discloses wherein configuring the one or more protocol layers for the broadcast operation based on configuring the RRC protocol layer for the D2D broadcast communication comprises: configuring the MAC layer to generate a MAC subheader, the MAC subheader comprising at least a session identification (ID), a group ID that indicates a D2D communication group to which the first UE belongs, or a source ID that indicates an ID associated with the first UE (page 158, lines 6-7; page 169, line 13-page 170, line 14; page 170, lines 34-41; figure A.3.1-2). 

Regarding claims 8, 20, and 32, 3GPP, as modified by Cho and LG, further teaches and discloses wherein the MAC subheader further comprises duplicate packet identification information (page 136, figure C12). 

Regarding claims 9, 21, and 33, 3GPP, as modified by Cho and LG, further teaches and discloses wherein the MAC subheader further comprises at least one of a priority of a session or a time interval for which a lower priority session should not start (page 103, lines 34-38; page 107, lines 23-24; page 172, line 10). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 10,849,101 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are equivalent in scope and embodiment and are anticipated by the claims of the patent.  

Instant Application (17/086,223)
U.S. Patent No. 10,849,101 B2
Claim 1
Claim 1
A method of wireless communication for a first user equipment (UE), comprising: determining that an application associated with public safety is initiated; configuring a radio resource control (RRC) protocol layer for device-to-device (D2D) broadcast communication based on initiation of the application associated with public safety; configuring one or more protocol layers for broadcast operation based on configuring the RRC protocol layer for the D2D broadcast communication, the one or more protocol layers being lower than the RRC protocol layer; and communicating with at least a second UE based on the one or more protocol layers being configured for the broadcast operation.
A method of wireless communication for a first user equipment (UE), comprising: configuring, at the first UE, at least a non-access stratum (NAS) protocol layer or a radio resource control (RRC) protocol layer to enable device-to-device (D2D) broadcast communication with multiple UEs when the first UE is out of network coverage, wherein configuring the RRC protocol layer comprises transitioning the RRC protocol to a D2D broadcast communication state different from an RRC-Connected state and an RRC-Idle state; configuring, at the first UE, one or more protocol layers based on the configuring of at least the NAS protocol layer or the RRC protocol layer, the one or more protocol layers different from the NAS protocol layer and the RRC protocol layer; and communicating with the multiple UEs.
Claim 2 is anticipated by claim 2 of the patent.
Claim 3 is anticipated by claim 3 of the patent.
Claim 4 is anticipated by claim 4 of the patent.
Claim 5 is anticipated by claim 5 of the patent.
Claim 6 is anticipated by claim 6 of the patent.
Claim 7 is anticipated by claim 7 of the patent.
Claim 8 is anticipated by claim 8 of the patent.
Claim 9 is anticipated by claim 9 of the patent.
Claim 10 is anticipated by claim 10 of the patent.
Claim 11 is anticipated by claim 11 of the patent.
Claim 12 is anticipated by claim 12 of the patent.
Claim 13
Claim 13
An apparatus of wireless communication by a first user equipment (UE), comprising: means for determining that an application associated with public safety is initiated; means for configuring a radio resource control (RRC) protocol layer for device-to-device (D2D) broadcast communication based on initiation of the application associated with public safety; means for configuring one or more protocol layers for broadcast operation based on configuring the RRC protocol layer for the D2D broadcast communication, the one or more protocol layers being lower than the RRC protocol layer; and means for communicating with at least a second UE based on the one or more protocol layers being configured for the broadcast operation.
 An apparatus for wireless communication, the apparatus being included in a first user equipment (UE) and comprising: means for configuring, at the first UE, at least a non-access stratum (NAS) protocol layer or a radio resource control (RRC) protocol layer to enable device-to-device (D2D) broadcast communication with multiple UEs when the first UE is out of network coverage, wherein configuring the RRC protocol layer comprises transitioning the RRC protocol to a D2D broadcast communication state different from an RRC-Connected state and an RRC-Idle state; means for configuring, at the first UE, one or more protocol layers based on the configuring of at least the NAS protocol layer or the RRC protocol layer, the one or more protocol layers different from the NAS protocol layer and the RRC protocol layer; and means for communicating with the multiple UEs.
Claim 14 is anticipated by claim 14 of the patent.
Claim 15 is anticipated by claim 15 of the patent.
Claim 16 is anticipated by claim 16 of the patent.
Claim 17 is anticipated by claim 17 of the patent.
Claim 18 is anticipated by claim 18 of the patent.
Claim 19 is anticipated by claim 19 of the patent.
Claim 20 is anticipated by claim 20 of the patent.
Claim 21 is anticipated by claim 21 of the patent.
Claim 22 is anticipated by claim 22 of the patent.
Claim 23 is anticipated by claim 23 of the patent.
Claim 24 is anticipated by claim 124 of the patent.
Claim 25
Claim 25
A apparatus of wireless communication for a first user equipment (UE), comprising: a memory; and at least one processor coupled to the memory and configured to: determine that an application associated with public safety is initiated; configure a radio resource control (RRC) protocol layer for device-to-device (D2D) broadcast communication based on initiation of the application associated with public safety; configure one or more protocol layers for broadcast operation based on configuring the RRC protocol layer for the D2D broadcast communication, the one or more protocol layers being lower than the RRC protocol layer; and communicate with at least a second UE based on the one or more protocol layers being configured for the broadcast operation.
A first user equipment (UE) for wireless communication, comprising: a memory; and at least one processor coupled to the memory and configured to: configure, the first UE to belong to one or more device-to-device (D2D) communication groups; configure, at the first UE, at least a non-access stratum (NAS) protocol layer or a radio resource control (RRC) protocol layer to enable D2D communication with a second UE when the first UE is out of network coverage, wherein configuring the RRC protocol layer further comprises transitioning the RRC protocol to a D2D communication state and when configuring the RRC protocol layer, the RRC protocol layer configures a medium access control (MAC) layer to generate a MAC subheader, the MAC subheader comprising group number information that indicates a number of group identities (IDs) included in the MAC subheader, the group IDs indicating the one or more D2D communication groups to which the first UE belongs; configure, at the first UE, one or more protocol layers based on the configuring of at least the NAS protocol layer or the RRC protocol layer, the one or more protocol layers different from the NAS protocol layer and the RRC protocol layer; and communicate with the second UE.
Claim 26 is anticipated by claim 26 of the patent.
Claim 27 is anticipated by claim 27 of the patent.
Claim 28 is anticipated by claim 28 of the patent.
Claim 29 is anticipated by claim 29 of the patent.
Claim 30 is anticipated by claim 30 of the patent.
Claim 31 is anticipated by claim 31 of the patent.
Claim 32 is anticipated by claim 32 of the patent.
Claim 33 is anticipated by claim 33 of the patent.
Claim 34 is anticipated by claim 34 of the patent.
Claim 35 is anticipated by claim 35 of the patent.
Claim 36 is anticipated by claim 36 of the patent.
Claim 37
Claim 27
A computer-readable medium storing computer-executable code for wireless communication by a first user equipment (UE), the code when executed by a processor cause the processor to: determine that an application associated with public safety is initiated; configure a radio resource control (RRC) protocol layer for device-to-device (D2D) broadcast communication based on initiation of the application associated with public safety; configure one or more protocol layers for broadcast operation based on configuring the RRC protocol layer for the D2D broadcast communication, the one or more protocol layers being lower than the RRC protocol layer; and communicate with at least a second UE based on the one or more protocol layers being configured for the broadcast operation.
A non-transitory, computer-readable medium storing computer-executable code for wireless communication by a first user equipment (UE), comprising code to: configure, at the first UE, at least a non-access stratum (NAS) protocol layer or a radio resource control (RRC) protocol layer to enable device-to-device (D2D) broadcast communication with multiple UEs when the first UE is out of network coverage, wherein configuring the RRC protocol layer comprises transitioning the RRC protocol to a D2D broadcast communication state different from an RRC-Connected state and an RRC-Idle state; configure, at the first UE, one or more protocol layers based on the configuring of at least the NAS protocol layer or the RRC protocol layer, the one or more protocol layers different from the NAS protocol layer and the RRC protocol layer; and communicate with the multiple UEs.


Response to Arguments
Applicant’s arguments, filed June 17, 2022, with respect to the rejection(s) of claim(s) 1-37 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cho et al. (U.S. Patent Application Publication # 2015/0117293 A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
September 9, 2022